DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 and 9-18 are currently pending.
Claims 5-8 are canceled.

Petition to Revive
The petition to revive under 37 CFR 1.137(a), filed 08/05/2021, has been granted.

Response to Amendments
Applicant’s amendments filed 08/05/2021 have been entered.
Claim 1 has been amended. 
The Double Patenting rejection has been maintained.
The Section 112(b) rejections have been withdrawn in view of Applicant’s amendments.
The Section 103 rejection of claims 1-4 and 8-18 have been updated to reflect Applicant’s amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-4 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/030,221. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/030,221 read on currently pending claims 1-4 and 9-18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2016/013259 A1) in view of Akulichev et al. (US 2016/0068728 A1) and in further view of Zhamu et al. (US 9,437,372 B1)
Regarding claims 1-4 and 9-18,
Boyd teaches a gasket comprising an elastomeric gel/foam layer (88) comprising a gel with graphene dispersed therein and a skin (30) composed of polytetrafluoroethylene (PTFE, a thermoplastic elastomer) which serves as an impervious skin/barrier (a permeation-resistant polymer layer) (Boyd: abstract; Fig. 13; par. 0064-0067, and 0069). The gel body (88) may have a thickness from about 0.020 inches to 0.250 inches which is within the claimed range of from 100 nm to 10 cm (Boyd: par. 0009). The permeation-resistant polymer layer (30) is 88 + 30) as shown in Fig. 13A. The skin layer may be about 5 mil thick which is within the claimed range of from 10 nm to 1 cm (Boyd: par. 0047). Prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993).  
Boyd does not explicitly teach wherein the thermoplastic elastomer is selected from the group listed in claim 1. However, Boyd does teach the use of the foam laminate in a gasket wherein the skin/barrier layer may be composed of PTFE or any other suitable substance (Boyd: abstract; par. 0001-0005, 0047, and throughout the disclosure).
Akulichev teaches an elastomeric seals, such as gaskets, comprising an elastomer matrix composed of elastomeric matrixes having improved sealing properties under different environmental conditions (Akulichev: abstract; par. 0003, 0005, 0010, 0031, and 0033). The elastomer may include nitrile butadiene rubber (a butadiene rubber (BR)), fluoroelastomers (FKM) or perfluoroelastomers (FFKM) and in addition the thermoplastic matrix may include chloroprene (CR), polyurethane (PU), polytetrafluoroethylene (PTFE), tetrafluoroethylene and propylene (Sanifluor (FEPM)) (Akulichev: par. 0013 and 0034). Additionally, the matrix may include thermoplastic resin polymers such as polyether ketone and thermosetting polymers such as epoxies (Akulichev: par. 0034). The materials may be selected depending on the desired fluid sealing properties and the operational conditions of the seal (Akulichev: par. 0034). Thus, it is known in the art to utilize materials having permeation-resistant properties which include an elastomeric matrix which contains thermoplastic or thermosetting resins in combination with or in alternate to butadiene rubbers, chloroprene, Sanifluor, polyurethane, and/or fluorosilicone (a silicone rubber) for use in gaskets 
Boyd and Akulichev are in the corresponding field of sealant materials for use as gaskets comprising elastomeric materials. Therefore, it would have been obvious to one of ordinary skill in the art to utilize thermoplastic or thermosetting resins in combination with or in alternate to butadiene rubbers, chloroprene, Sanifluor, polyurethane, and/or fluorosilicone (a silicone rubber) for use in gaskets to achieve improved sealing compatibilities with fluids depending on the operational conditions in the skin/barrier layer of Boyd to provide improved sealing characteristics as taught by Akulichev.
Boyd does not explicitly teach the layer (88) comprising graphene comprises a graphene foam having pores and pore walls having a 3D network of interconnected graphene planes of graphene sheets. However, Boyd does teach the graphene may have a flake or platelet shape to provide conductive properties to the laminate (Boyd: par. 0069).
Zhamu teaches a graphene foam layer which provides improved conductivity (Zhamu: abstract; col. 6, lin. 59-63, col. 13, lin. 28-45, col. 23, lin. 5-14, col. 25, lin. 1-8 and 29-45). The graphene foam layer comprises pores and pore walls having a 3D network of interconnected graphene sheets/platelets with a continuous open porosity (Zhamu: col. 5, lin. 25-30, col. 6, lin. 54-61, col. 12, lin. 26-27). The graphene sheets/platelets may be composed of pristine graphene, graphene, oxide, reduced graphene oxide, graphene fluoride, graphene chloride, and other overlapping compositions (Zhamu: col. 5, lin. 4-21, col. 6, lin. 64-67 – col. 7, lin. 1-4, col. 7, lin. 18-35). The graphene foam has a density of from 0.01 to 1.7 g/cm3 which is the same range required by claim 3 or may be from 0.1 to 1.5 g/cm3 which is the same range required by claim 9 (Zhamu: col. 7, lin. 27 and 37-38 and 56-57). The graphene sheets have a specific surface area of from 50 to 3,300 m2/g which overlaps with the claimed 50 to 2,600 m2/g (Zhamu: col. 7, lin. 29, col. 9, lin. 53-54, col. 13, lin. 1-2). The pore walls contain stacked graphene planes having an inter-plane spacing d002 from 0.3354 nm to 0.36 nm which is the range require by claim 4 and overlaps with the claimed less than 0.35 nm required by claim 10, the less than 0.34 nm required by claim 11, the less than 0.336 nm required by claims 12 and 13, and the less than 0.337 nm required by claim 14 (Zhamu: col. 7, lin. 34-35, col. 8, lin. 42-43, col. 10, lin. 1-2 and 31, col. 12, lin. 4-5 and 18-19, col. 17, lin. 21-22). The stacked graphene sheets has a content of non-carbon elements of less than 2% by weight which is the same range of less than 2% by weight required by claim 4, overlaps with the less than 1% required by claim 10, the less than 0.01% required by claim 11, and overlaps with the 0.001% range required by claim 12 (Zhamu: col. 7, lin. 46-47, col. 10, lin. 1-3 and 32-33, col. 11, lin. 47, col. 17, lin. 6-7, col. 23, lin. 24-26). The graphene sheets may have a thermal conductivity of at least 350 W/mk per unit of specific gravity which is within the range required by claim 10, within the range of at least 300 W/mK required by claim 11, the same range of at least 350 W/mK required by claim 12, and overlaps with the at l least 400 W/mk required by claim 13 (Zhamu: col. 8, lin. 44 and 50, col. 12, lin. 6 and 14, col. 11, lin. 65, col. 22, lin. 52, col. 23, lin. 2). The graphene sheets have an electrical conductivity of no less than 4,000 S/cm per unit of specific gravity which is within the claimed range of no less than 2,500 S/cm required by claim 10, within the claimed range of no less than 3,000 S/cm required by claim 11, within the claimed range of no less than 3,500 S/cm required by claim 12, and the same range required by claim 13 (Zhamu: col. 8, lin. 51-52, col. 12, lin. 7-8 and 14-15, col. 22, lin. 41-42, col. 23, lin. 4). The pore walls contain stacked graphene planes having a mosaic spread value of less than 0.4 which the same range required by claims 13 and 15 and is within the claimed range of less than 1.0 required by claim 14 (Zhamu: col. 8, lin. 43 and 49-50 and 59, col. 12, lin. 5-7 and 22). The graphene foam exhibits a degree of graphitization of no less than 90% which is the same range required by claim 16 and is within the range required by claim 15 (Zhamu: col. 8, lin. 58-59, col. 12, lin. 24). The graphene foam contains pores having a pore size which overlaps with the claimed 2 nm to 100 µm required by claim 17 (Zhamu: col. 6, lin. 67, col. 7, lin. 38, col. 8, lin. 62-65). A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
Boyd and Zhamu are related in that they both seek to utilize graphene sheets in porous layers to solve the corresponding problem of providing improved conductivity. Therefore, it would have been obvious to one of ordinary skill in the art to utilize the porous graphene of Zhamu as the graphene in Boyd to provide improved conductivity.

Response to Arguments
Applicant’s arguments filed 08/05/202 have been fully considered but they are not found persuasive.
Applicant argues that the combination of Boyd, Akulichev, and Zhamu do not teach the narrowed list of compositions in claim 1. The argument is not found persuasive as Akulichev does teach the use of thermoplastic and thermosetting resins which read on the options listed in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS M FIGG/Primary Examiner, Art Unit 1783